Citation Nr: 0516524	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02-18 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left leg.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from October 1955 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for residuals 
of an injury to the left leg.  The veteran also appealed the 
denials of service connection for hearing loss and tinnitus.  
In an April 2004 rating decision, service connection was 
granted for hearing loss and tinnitus, ending that appeal.  
See Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The veteran requested a hearing before a Veterans Law Judge.  
A hearing was scheduled for March 2005; however, the veteran 
failed to report for the hearing.  Neither the veteran nor 
his representative have provided any explanation for his 
failure to appear, or requested that the hearing be 
rescheduled.  As such, the veteran's request for a hearing is 
considered withdrawn. 38 C.F.R. § 20.704.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran has indicated that he fractured his left leg in 
service about five inches above the left ankle while 
stationed at Ft. McArthur with the 933rd Infantry in 1957.  
The RO has attempted to obtain the service medical records, 
and was informed by the National Personnel Records Center 
that they were presumed destroyed in a fire.  In a December 
2003 report of contact, the veteran denied any treatment for 
his left leg, and stated that he was unable to remember the 
unit he was assigned to. 

The Board notes that especially where service medical records 
have been lost or destroyed, the Board's obligation to 
explain its findings and conclusions is heightened."  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO has 
attempted to obtain alternate records, but has been 
unsuccessful.  In February 2004, his wife wrote that she was 
married to the veteran from 1957 to 1962 adding that the 
veteran was on base when he broke his leg, he was on duty at 
the time, and he was in a full cast.  In April 2004, the 
veteran was advised that for the National Personnel Records 
Center to conduct a search of the unit records, he would have 
to identify a 90 day period or less.  He did not respond to 
the RO's request for a more specific date for his claimed 
injury.

The Board is unable to determine whether the veteran has any 
residuals of an injury to the left leg which is related to 
service.  VA has not afforded the veteran a medical 
examination.  The Court has held that when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  See 38 C.F.R. 
§ 3.159(c)(4)(i) (An examination is required where there is a 
reasonable possibility it may aid in substantiating the claim 
for service connection).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided a VA 
examination to determine if he has any 
residuals of an injury to the left leg 
related to service.  The examiner should 
be informed that service medical records 
are missing and presumed destroyed in a 
fire, and that the veteran has not 
claimed any postservice treatment for his 
left leg.  If any left leg disability is 
found, and after eliciting a history of 
the injury as claimed by the veteran, the 
examiner should give an opinion on 
whether it is at least as likely as not 
that any left leg disorder is related to 
injury in service.  If no residuals of 
injury to the left leg are found, the 
examiner should so state in the report of 
examination.

2.  The RO should readjudicate the claim 
for service connection for residuals of 
an injury to the left leg.  If this 
results in less than a full grant of the 
benefits sought on appeal, the RO should 
prepare another Supplemental Statement of 
the Case (SSOC).  Thereafter, this case 
should be forwarded to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




